Citation Nr: 0011689	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for an 
infection of the right knee in a right knee total replacement 
incurred during the course of treatment at a Department of 
Veterans Affairs (VA) medical facility.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
stomach cancer incurred during the course of treatment at a 
VA medical facility.

3.  Entitlement to an evaluation in excess of 10 percent for 
an anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant, and observers


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Columbia, South 
Carolina Regional Office (RO) of the VA.

This case was previously before the Board in September 1998, 
at which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  The veteran was admitted to the VA Medical Center in 
Charleston, South Carolina from August 29, 1984 to September 
28, 1984, for an esophagoscopy and hiatal herniorrhaphy; at 
which time a he developed a subfascial abscess and infection 
at the superior portion of the abdominal wound.  

2.  A VA medical physician in 1991 opined that the veteran 
developed an infection in his right total knee replacement 
after he had had subsequent abdominal surgery for a hiatal 
hernia, and that, the infection which he developed, and which 
required multiple operations, starting in 1987, was an 
occurrence which happened up to five percent of the time.  

3.  In a span of thirteen years, the veteran has undergone 
several right knee operations to eradicate the right knee 
infections.  

4.  There is no competent evidence of record that the veteran 
developed stomach cancer in 1996 as a result of an 
experimental drug given to him to treat an infection in his 
right knee.  

5.  The veteran's service connected psychiatric disability is 
currently manifested by recurrent major depression, 
essentially resolved with the use of medications; a diagnosis 
of generalized anxiety disorder, with psychosocial stressors 
which are currently mild; and with domestic, occupational and 
vocational functioning also stable; and a global assessment 
of functioning of 80.  


CONCLUSIONS OF LAW

1.  The criteria for benefits pursuant to 38 U.S.C. § 1151 
for an infection of the right knee in a right knee total 
replacement incurred during the course of treatment at a VA 
medical facility have been met.  38 U.S.C. §§ 1151, 5107(a) 
(West 1991 & Supp. 1999).

2.  The claim for benefits pursuant to 38 U.S.C. § 1151 for 
stomach cancer incurred during the course of treatment at a 
VA medical facility is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C. §§ 1151, 5107(a) (West 
1991 & Supp. 1999).

3.  The criteria for an evaluation in excess of 10 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 Claims

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 [formerly 
§ 351], and that the regulation exceeded the VA's authority.  
Pursuant to the Court's holding in Gardner, VA instituted a 
Department-wide policy of holding in abeyance certain cases 
which were likely to fall within the precedent of Gardner.  
Meanwhile, VA appealed the Court's holding to the United 
States Court of Appeals for the Federal Circuit, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Subsequently, the 
Gardner decision was affirmed by the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and was subsequently appealed to the 
United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the United States 
Court of Veterans Appeals and the Court of Appeals for the 
Federal Circuit.  Brown v. Gardner, 115 S. Ct. 552 (1994).  
In its decision, the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The validity of the remainder of 38 C.F.R. § 3.358 was not 
questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994).  In 
that regard, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA medical treatment and additional 
disability, but that not every additional disability is 
compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been struck down by the Supreme Court.  
Regulation 38 C.F.R. § 3.358(c)(1) provided that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  38 
C.F.R. § 3.358(c)(3) provided that "[c]ompensation will not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of P.L. 104-204.  The purposes of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which (again) held that no 
showing of negligence is necessary for recovery under section 
1151.  In pertinent part, § 1151 was amended as follows:

	(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

	(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1998).


A.  Right Knee 

From August 29, 1984 to September 28, 1984, the veteran was 
hospitalized at VA.  He underwent an esophagoscopy and hiatal 
herniorrhaphy.  The esophagoscopy and hiatal herniorrhaphy 
were complicated by digital puncture of the abdominal 
esophagus.  Postoperatively, he developed bilateral 
atelectasis and small bilateral pleural effusions, right 
greater than left.  He developed a subfascial abscess at the 
superior portion of his abdominal wound.  This grew 1+ Strep, 
not Group D, multiple sensitivity and 3+ Veillonella parvula.  
The veteran was treated with Erythromycin preoperatively and 
when he developed the wound infection, he received a 10 day 
course of Cleocin, Tobramycin, and Erythromycin.  The wound 
was also treated with local debridement and irrigation with 
Peroxide.  He was discharged in September, and the discharge 
diagnoses were status post hiatal herniorrhaphy and abdominal 
wound infection.  A later hospital report also included 
diagnoses of bilateral atelectasis and bilateral pleural 
effusions, and digital puncture of the abdominal esophagus.  

At two follow-up visits in October 1984, the veteran still 
had complaints of pain with open incision wound, and it was 
noted that the would was healing well with no signs of 
infection.  In November 1984, it was noted that the wound was 
well healed and that there was no other sign of infection.  
In December 1984, the veteran was seen in orthopedics for 
complaints including bilateral knee pain.  The diagnosis was 
probable degenerative arthritis, and a knee operation was 
planned.

From February 18, 1985 to March 1, 1985, the veteran was 
hospitalized at VA and underwent a total knee arthroplasty, 
right knee.  He had a relatively benign post-operative 
course, with the exception of some oversedation.  The 
discharge diagnosis was osteoarthritis, both knees.  A July 
1985 VA x-ray of the bilateral knees revealed no changes in 
alignment or evidence of loosening or infection.  

November 1985 VA orthopedic records failed to note infection 
on a status post bilateral total knee replacement 
examination.  

October 1987 and November 1987 VA treatment records show 
diagnoses of right knee infection.  From October 26, 1987 to 
November 13, 1987, the veteran was hospitalized at VA for 
irrigation and debridement.  The discharge diagnoses included 
infected right total knee prosthesis.  

From December 10, 1987 to December 24, 1987, the veteran was 
hospitalized at VA.  One record, dated December 11, 1987, 
indicated that the veteran had presented in October 1987 with 
a staph infection, and that the infection had recurred.  
Hospital reports noted that the veteran was status post right 
total knee replacement, and that he had been treated with six 
weeks of intravenous antibiotics and irrigation debridement 
of the knee for septic knee.  He underwent removal of 
hardware and irrigation of the wound site while hospitalized.  
He was then treated with Ancef when his cultures came back 
positive for Staphylococcus aureus.  He subsequently had a 
Hickman placed for an additional six weeks of intravenous 
antibiotics.  December 1987 laboratory results, showing staph 
infection, are of record.  

From February 4, 1988 to February 26, 1988, the veteran was 
hospitalized at VA and he underwent a right total knee 
revision.  He had no postoperative complications.  

He was hospitalized at VA from March 21, 1988 to April 15, 
1988.  On March 23rd, specimens were taken from the right 
knee.  On March 24, 1988, he underwent another Hickman 
catheter insertion, as was indicated because he had an 
infected artificial knee, and was going to require long-term 
antibiotics.  An abscessed tooth was extracted in March 1989, 
at which time recurrent infection was noted in the right 
knee.  

VA hospitalization records from December 6, 1990 to December 
11, 1990 show that the veteran presented with a history of 
chronic right knee infections and other ailments. 

VA treatment records from February 1991 to April 1991, show 
that the veteran was seen for increased right knee pain, and 
that he had a right knee infection.  In particular, in March 
1991, the veteran complained of having a right knee 
infection, status post right knee replacement four years 
prior.  The assessment was chronically infected right knee 
problem; and it was noted that x-rays showed a septic right 
knee.  Chronic right knee infection was noted at a screening 
examinations in April and May 1991.  

VA hospital records from May 1991 show that the veteran 
underwent an excision and removal of infected right total 
knee prosthesis.  He presented with a chronically infected 
right total knee replacement, and it was noted that the 
veteran had been maintained on suppressive therapy for 
approximately one year.  It was recommended that he undergo 
removal of his prosthesis in order to eradicate his 
infection.  The veteran underwent excision of his components 
on May 28th, and intraoperative cultures were done.  Those 
cultures came back positive for staph epidermitis which was 
sensitive to Ancef.  An Infectious Disease consult was 
obtained, and it was felt that the veteran should receive six 
weeks of intravenous antibiotics.  The veteran underwent 
follow-up visits in July 1991, as well as the remainder of 
1991.

In a letter dated May 20, 1991, the Director of the 
Charleston, South Carolina, Medical Center wrote a letter to 
the veteran regarding the veteran's knee problems.  Therein, 
the Director stated:  

A senior surgeon on the Orthopedic Section of the 
Surgical Service has reviewed your records.  This review 
of the records confirm, as you indicated, that you 
developed an infection in your right total knee 
replacement after you had subsequent abdominal surgery 
for a hiatal hernia.  (Sept. 5, 1984).  

Regarding the doctors bending your knee after the right 
knee replacement was done, the record indicates that you 
did well with that knee replacement until after 1985, 
over one year after that surgery.  While we are sure 
that suddenly bending the knee could indeed cause you 
temporary distress, it apparently caused no permanent 
problems and mobility and maintaining muscle strength is 
critical to success.  The infection which you developed 
and which required multiple operations, starting in 
1987, is unfortunately and occurrence which happens up 
to 5 percent of the time.  Your knee has now been 
treated, the previous parts removed, and is ready for a 
new knee replacement.  We anticipate providing you with 
the same good care and excellent function which your 
left knee has enjoyed to date.  

May 1992 VA x-rays of the right knee and prosthetic device 
reports are of record.  Therein a history of the veteran's 
right knee infections are noted.  July 1992 VA x-rays and 
prosthetic device reports note the same.  In a July 6, 1992 
report, it was noted that veteran had had removal of hardware 
due to staph infection.  

An August 1993 VA record, shows that he veteran was seen 
status post resection arthroplasty, and for right knee 
"staph."  

November 1994 VA hospital records show that the veteran 
underwent irrigation and debridement of the right knee with 
removal of cement with resection arthroplasty of the right 
knee.  

In January 1995, the veteran's wife wrote a lay letter in 
support of her husband's claim.  

From April 7, 1995 to April 12, 1995, the veteran was 
hospitalized at VA for cardiac ailments.  However, at that 
time, the discharge diagnoses included status post multiple 
total knee arthroplasties.  April 1995 VA laboratory reports 
show no methicillin resistant staphylococcus aureus isolated 
at that time.  

Ten packets of VA treatment records were received in 
conjunction with the veteran's 1151 right knee claim, and 
have been associated with the record.  In summary, the 
treatment records contained in those packets include 
duplicate information of the veteran's surgical history from 
1984 through 1995.  Indicated records were described above.  
Additionally, many of the medical records referred to other 
ailments not associated with this appeal, such as cardiac, 
dental, eye ailments, and the left knee. 

In January 1996, the veteran's wife wrote a lay letter in 
support of her husband's claim.  

In a letter dated March 21, 1996, a VA physician, who was the 
Chief of the Orthopedic Section, wrote a letter and stated 
that:

(The veteran) has had a chronic staff infection of his 
knee which we are unable to eradicate surgically.  This 
is a chronic problem that he will live with and gives 
him significant disability to his knee.  

In March 1996, the veteran testified at a personal hearing 
before the RO.  In summary, he contended that while he was a 
patient at the VA Medical Center in Charleston, South 
Carolina, he developed a staph infection which subsequently 
caused permanent damage in the right knee, and that he 
currently had total loss of use of the right knee.  The 
veteran said he was hospitalized in for the hernia repair in 
1984, and that his problems with an infected right knee began 
in February 1985.  

In June 1998, the veteran testified at a personal hearing 
before a Member of the Board.  In summary, the veteran made 
similar contentions regarding the right knee, and reviewed 
his dates of right knee surgeries, infection, 
hospitalizations and treatment.  The veteran testified that 
he used a three-wheel electric cart for transportation, due 
to his right knee disorder.  The veteran testified that he 
could not walk without crutches, and that he need a 
wheelchair.  The veteran contended that by virtue of 
treatment provided at VA for the August 1984, for repair of 
the hiatal hernia, he developed an abdominal staph infection 
at that time, which never resolved, and later caused 
significant additional disability in the form of chronic knee 
infections and numerous right knee operations.  

A September 1998 VA outpatient treatment record revealed that 
the veteran was status post resection arthroplasty of the 
right knee, and that he had adapted well and refused fusion 
or any other intervention.  

In October 1999, the veteran testified at a personal hearing 
before a Member of the Board.  He again reiterated the 
timeline for the occurrence of his right knee infections, and 
that the infection had stayed with him through nine knee 
replacements in thirteen years.  The veteran indicated that 
his VA physician told him that the number of knee surgeries 
was due to infection, and that the infection was due to the 
original surgery.  

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  See VAOGCPREC 40-97, 63 Fed. Reg. 31263 (1998) 
(holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997); see also Boggs v. West, 
11 Vet. App. 334, 343-44 (1998) (holding that Board correctly 
applied no-fault analysis to pre-October 1997 claim), aff'd, 
188 F.3d 1335 (Fed. Cir. 1999).

Furthermore, the Court has held that where the law or 
regulation changes while a claim is pending "the version most 
favorable to the appellant . . . will apply unless Congress 
provided otherwise."  Cf. Boggs v. West, supra; citing Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board will consider the veteran's claim without regard to 
fault of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd , 513 U.S. 115 (1994).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The veteran has made his contentions known at his personal 
hearings.  In analyzing this claim, the Board first notes 
that the claim is well grounded and plausible, meaning that 
it appears to be meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998).

In reviewing the evidence pertinent to this claim, the Board 
determines that the evidence of record supports the veteran's 
claim for disability compensation for residuals of an 
infection occurred at VA, pursuant to 38 U.S.C.A. § 1151, as 
that statute was interpreted by the United States Supreme 
Court in the Gardner decision in 1994, is warranted.  It is 
somewhat clear that the physician's opinion in 1991 addresses 
the veteran's concern that he developed an infection at the 
time of his 1984 surgery, which later manifested into a right 
knee infection.  While the RO indicated that it did not know 
why the physician in May 1991 opined such, the Board looks at 
that opinion, along with the physician's opinion in 1996 of 
permanent disability, as raising the benefit of the doubt in 
this case.  When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt of resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).

And, since the Gardner decision specifically found the 
language of § 1151 did not require a finding of fault on the 
part of VA, what is required for the veteran to prevail on 
this claim is a causal connection between VA surgical 
treatment and additional disability claimed.  The strongest 
evidence of record are the medical opinions cited, and the 
showing of continuous treatment for the right knee infections 
over the years.  

Accordingly, disability compensation for an infection of the 
right knee in a right knee total replacement incurred during 
the course of treatment at VA under 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. §§ 1151, 5107. 

B.  Stomach Cancer

As indicated earlier, the veteran was hospitalized in August 
1984 for an esophagoscopy and hiatal herniorrhaphy; and that 
he procedures were complicated by digital puncture of the 
abdominal esophagus. 

A December 10, 1990 surgical pathology report revealed that 
the veteran underwent gastric ulcer biopsies.  The diagnosis 
was chronic active gastritis, mild atrophy and intestinal 
metaplasia.  

A June 1991 VA surgical pathology report shows that biopsies 
of gastric mucosa were suspicion for malignancy.  

An August 1991 surgical biopsy was done to rule out gastric 
cancer.  It was revealed that the veteran had a previous 
history of gastric ulcer, and an irregular fold, read as 
likely malignancy.  The diagnosis from the August 1991 
pathological report was gastric mucosa with intestinal 
metaplasia, mild atrophy; and gastric mucosa suggestive of 
mild atrophy, clinically preantral and antrum.  

June 1994 VA records show that the veteran underwent upper 
gastrointestinal endoscopy and biopsy.  A corresponding 
surgical pathology report revealed no pathologic diagnosis.  
No evidence of malignancy was seen.  

September 1994 VA records show that another gastric biopsy 
was done after the veteran continued endoscopic gastritis on 
H2 blockers.  The preoperative diagnosis was to rule out 
infiltrative disease, pseudolympholma, and gastritis.  The 
gastric biopsies shows a normal inflammatory patter, and no 
evidence of organisms or neoplasia was seen. 

From April 7, 1995 to April 12, 1995, the veteran was 
hospitalized at VA for cardiac ailments.  However, at that 
time, the discharge diagnoses included that he had had a 
history of gastrointestinal bleeding. 

In October 1995, the veteran was seen at VA for anemia.  
There was no evidence of gastrointestinal blood loss, and 
there was some random hyperglycemia.  

In the ten packets of VA treatment records were received in 
conjunction with the veteran's claims, information pertinent 
to this issue has been highlighted above. 

A November 1996 VA outpatient treatment record revealed a 
provisional diagnosis of stomach polyp with severe dysplasia 
versus carcinoma.  A subsequent pathology report, and note 
written on that treatment record, revealed gastric mucosal 
biopsy with acute and chronic inflammation, intestinal 
metaplasia and adenomatous change with severe dysplasia.  
Another November 1996 VA treatment record indicated a 
diagnosis of gastric carcinoma. 

December 1996 VA treatment records chronicled the veteran's 
development prior to stomach surgery.  In December 1996, the 
veteran underwent a subtotal gastrectomy.  The diagnosis was 
superficial adenocarcinoma of the stomach node.  Hospital 
records, dated from December 3, 1996 to December 12, 1996 are 
of record.  

At his February 12, 1998 VA psychiatric review, it as noted 
that the dermatology department was to further investigate 
the veteran's pruritus, to see whether it was due to 
recurrent gastric carcinoma.  

In June 1998, the veteran testified at a personal hearing 
before a Member of the Board.  At that time, the veteran 
testified that he was given experimental medicine that was 
used to put the staph infection in remission, and that he 
developed stomach cancer as a result of its usage.  He used 
the medication for 2 & 1/2 to 3 years. 

In October 1999, the veteran testified at a personal hearing 
before a Member of the Board.  At that time he reiterated 
that he was treated with an experimental medicine for his 
staph infection, and the he did not know the name of the 
medication.  The veteran testified that his VA doctor told 
him that the medication was the cause of his stomach cancer.  
He stated that he was clear of stomach cancer as of the date 
of the hearing.  The veteran testified that the residuals of 
the stomach cancer were that his stomach was significantly 
smaller due to the resection; that he could only eat very 
small meals; and that he had significant weight loss after 
the surgery.  The veteran asked that the record remained open 
for the next 20 days in order for him to submit more medical 
evidence/opinion.  No further evidence was submitted for the 
record.  

The Board has reviewed this claim in its entirety.  All of 
the law, and its history and changes, was noted above.  
Initially, it is noted that this claim for compensation 
benefits for stomach cancer, pursuant to 38 U.S.C.A. §  1151, 
was raised at the June 1998 personal hearing, after the 
effective date of the amended Section 1151 which 
reincorporated the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is applicable to 
the veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).  Accordingly, the veteran, with regard to this issue, 
must show that fault or negligence in the medical or surgical 
treatment was the proximate cause of any claimed disability.

The veteran still has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation; that is, he must submit competent evidence of 
additional disability which came as the result of negligent 
or careless VA medical or surgical treatment.  See 
38 U.S.C.A. § 5107(a).  The veteran contends that he took an 
experimental drug, under the care of VA, for a recurrent 
infection, and that that drug caused his stomach cancer, and 
subsequent residuals that occurred after his gastrectomy. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (quoting Murphy, 1 Vet. App. 78, 81 
(1990)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required."  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot meet his burden simply by 
presenting a lay statement because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Two discrete type of evidence must be present in order for a 
the veteran's for 1151 benefits to be well-grounded: (1) 
There must competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability.  Such a nexus must be 
shown by medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit, supra.

Review of the VA hospital and treatment records shows the 
veteran's medical history with regard to abdominal ailments.  
In particular, the record shows that he underwent a 
gastrectomy in 1996 to remove cancer that had formed in the 
stomach.  The record also shows that the veteran was treated 
over the years for his knee infections.  What is not shown in 
the record, is that the veteran was given an experimental 
drug that later caused his stomach cancer.  There is no 
medical evidence of this experimental drug being given to the 
veteran, nor is there any medical evidence the veteran's 
stomach cancer resulted from an antibiotic given to him to 
treat his knee infection.  

Although the veteran is certainly competent to state what his 
symptoms are, it has not been indicated that he possesses the 
requisite medical knowledge to be competent to address a 
matter involving medical principles or medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(layperson is generally not competent to render an opinion on 
a matter requiring medical knowledge, such as diagnosis or 
causation).

In brief, as competent medical evidence fails to indicate 
that there is additionally disability attributable to the 
veteran's development of stomach cancer in 1996, after he 
took an antibiotic for an infection incurred at VA for two 
years prior (ie., fault or negligence of VA), the claim of 
entitlement to compensation benefits under 38 U.S.C. § 1151 
for stomach cancer is not well grounded, and must be denied.  


II.  Increased Rating

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is new, well grounded and adequately developed.  
The veteran's assertion that his disability has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran initiated this claim in June 1998, after the 
effective date of a change in regulations pertinent to 
psychiatric disorders in 1996.  

The veteran's service-connected anxiety disorder is rated 
under Diagnostic Code 9400, for generalized anxiety disorder.  
Therein, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).  

In an October 1945 rating decision, service connection was 
granted for an anxiety state incurred in combat, and a 50 
percent evaluation was assigned.  In July 1947, the 50 
percent rating remained, and the disability was classified as 
anxiety state with schizoid features, severe.  In a September 
1948 rating decision, the disability remained 50 percent 
disabling.  In September 1949, the 50 percent rating was 
reduced to 10 percent, as no schizoid tendencies were found 
upon VA examination.  In May 1950, the Board denied the 
veteran's claim for an increased rating for anxiety state.  

In April 1984, the veteran was hospitalized at VA for an 
atrial flutter and underwent an echocardiogram and stress 
thallium.  One of the discharge diagnoses included history of 
anxiety.  

An April 2, 1984 psychiatric record revealed a diagnosis of 
atypical anxiety disorder; alcohol abuse, and severe stress 
at the death of a grandson.  It was noted that the veteran 
had chronic, intermittent problems with anxiety, but not of a 
severe form.  He also had a problem with heavy weekend 
drinking.  Also in April 1984, the veteran was seen at VA's 
Mental Health Clinic for screening, and treatment.  The 
diagnosis was generalized anxiety disorder, with compulsive 
features.  

May 1984 assessments from the VA Mental Health Clinic 
revealed that the veteran was moving rapidly in the treatment 
program, that he had met his goals, and that exerted more 
control over his life; which created pleasure for himself.  
He was also seen at the clinic in June 1984 and July 1984.  
An August 1984 note revealed that the veteran was totally 
devoid of any psychiatric/psychological complaints.  

February 12, 1998 VA psychiatric notes reveal that the 
veteran was seen for having recent feelings of depression.  
The diagnosis was major depressive disorder, mild.  He was 
seen again on February 25th, and the assessment was major 
depressive disorder, mild patient has improved noticeably 
since last visit with increase in venlfaxine, without any 
side effects.  It was noted that he remained normotensive, 
and that the dermatology department was to further 
investigate his pruritus, to see whether it was due to 
recurrent gastric carcinoma.  

March 1998 VA psychiatric notes revealed an assessment of 
major depressive disorder, mild-resolved on venlafaxine and 
trazodone without side effects.  It was noted that treatment 
of depression had also possibly resulted in marked 
improvement in his pruritus or at least was a major factor.  
The current Global Assessment of Functioning score was 75.  

In March 1999, the veteran underwent a VA examination for 
mental disorders.  By history, it was noted that in 1945, the 
veteran returned from the war and was in depression.  The 
veteran reported that he remained in a state of generalized 
anxiety, with attacks of panic, for about a year.  The 
veteran said that it took ten to fifteen years before he felt 
back to his normal self.  He was apparently able to function 
thereafter, even with his depression and anxiety symptoms, 
except for several hospitalizations.  One notable 
hospitalization was in 1984 at the VA in Charleston for 
anxiety and depression.  He was hospitalized again at VA for 
30 days in 1985 for similar symptoms.  The examiner noted 
that the veteran also had psychiatric hospitalizations in 
1986 and 1987.

The examiner noted that the veteran had chronic generalized 
anxiety, a tendency to worry about things, generalized 
restlessness, being on edge, irritability, and sleep 
difficulties.  All of those features worsened when the 
veteran was in a depression, but then they never go away when 
he emerges from his depression.  In May 1997, the veteran 
began to get depressed again.  That involved a lowering of 
mood and generalized itching, plus all of his baseline 
features of irritability, anxiety, and poor sleep.  He was 
treated initially by his primary physician, first with 
sertraline and then with venlafaxine.  The pruritus was 
treated by topical medication.  The examiner noted that 
Doxaphene was also tried, as it is known to help depression, 
anxiety, and itching, but it was not helpful.  A combination 
of venlafaxine and trazodone seemed to control his symptoms 
fairly well, but the veteran continued to show depressive 
symptoms and was, therefore, referred to Psychiatry.  The 
examiner noted that, with adjustments in his medications, he 
improved noticeably in his depression, and he also began to 
get some relief from his pruritus.  Over the past year, he 
had done well, as far as the depressive symptoms were 
concerned, to the point where it was no longer necessary for 
him to continue to be seen by Psychiatry, but was able to be 
followed by the Primary care Clinic and to engage in his 
usual activities.  

Mental status examination revealed that the veteran was alert 
and showed mild anxiety.  The examiner noted that there was 
some restlessness as the veteran sat in his chair, but not 
excessive.  His thoughts were clear and linear.  There was no 
formal thought disorder.  His memory was intact.  He was 
oriented to place and time.  He maintained good personal 
hygiene and good personal daily function.  He had no suicidal 
or homicidal thoughts.  He had no delusions or 
hallucinations.  The examiner reported that the veteran used 
the terms "happy" and "on edge" to describe how he was 
currently feeling; and that his self-attitude was good.  The 
impression was:

Axis I.  1.) Major depression, recurrent, essentially 
resolved, on medications; 2.) Generalized anxiety 
disorder; 3.) History of panic disorder, present in 1945 
and perhaps 1946, but in remission since that time. 4.) 
History of post-traumatic stress symptoms in 1945 and 
perhaps 1946....Axis IV. Psychosocial stressors are 
currently mild, with his domestic, 
occupational/vocational function are also stable.  Axis 
V.  Global Assessment of Functioning 80.  

There seems to be no question about the first two of his 
diagnoses.  Some features are common to the two 
conditions.  He explains rather clearly how the anxiety 
symptoms are present chronically, and the depression and 
worsened anxiety symptoms are present only episodically.  
Interestingly, he has a history of two other anxiety 
conditions, but they have not been present for over 40 
years.  Because of the somewhat checkered occupational 
and domestic (with three divorces) history, the 
possibility of a personality disorder could be raised.  
Notably, however, through it all, he keeps emerging for 
a stable and coherent level of functioning, as 
evidenced, for example, by the fact that he and his wife 
have gotten back together after three divorces and, in 
the meantime, have been able to maintain their various 
business and vocational interests.   

In October 1999, the veteran testified at a personal hearing 
before a Member of the Board.  His hearing testimony focused 
on other matters on appeal.  

The Board has reviewed the evidence pertinent this claim, and 
determines that the veteran is not entitled to an increased 
evaluation.  His service-connected anxiety disorder is 
currently manifested by symptoms characteristic of a 10 
percent evaluation, and no more.  His disorder is controlled 
by continuous medication, and it appears as though impairment 
surfaces only during periods of significant stress.  Based on 
the evidence as stated above, including a recent thorough and 
contemporaneous VA examination in March 1999, the veteran's 
anxiety disorder does not show occupational and social 
impairment which comports with a 30 percent rating; such as, 
inefficiency due depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss, 
and that other criteria required for a 30 percent rating.  
The examiner's explanation in March 1999, of the veteran's 
ability to function, and his global assessment of 80, comport 
more with an evaluation of 10 percent.  See 38 C.F.R. § 4.7.  
Accordingly, his claim is denied.  38 C.F.R. § 4.130, 
Diagnostic Code 9400. 


ORDER


Compensation under 38 U.S.C. § 1151 for an infection of the 
right knee in a right knee total replacement incurred during 
the course of treatment at a Department of Veterans Affairs 
(VA) medical facility is granted.  

Compensation under 38 U.S.C. § 1151 for stomach cancer 
incurred during the course of treatment at a VA medical 
facility is denied.

An evaluation in excess of 10 percent for an anxiety disorder 
is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

